Title: To George Washington from Major General Stirling, 23 April 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Valley forge Camp April 23d 1778

Agreable to your request, I have paid the highest attention to the several Matters referred by your Excellency to the General Officers of this Army on the 20th Inst. I have endeavoured fully to Consider the three different plans of Operation proposed for the ensueing Campaign, and If I was to Chuse either of them Separate from the others, I must Say that I should prefer the first; But I do not suppose that your Excelly will have any objection to my pointing out, what in my estimation will be an improvement to either of them adopted Singly. I do not see why the first and Second plans may not both be adopted, and Carrying on at the Same time; the two operations going on at the Same time, would undoubtedly Assist each other, If we attack either of the places Seperately, a Strong detachment of our Army, must be left in the Vicinity of the other, to Cover the Country; and must Consequently be inactive or Useless dureing the whole Campaign. It is immaterial what are the Numbers of the Enemy at either place for the present, as they can so easily transport any detachment from one place to the other while we attack only one of them. If we operate against both places at the same time, their two Armies must remain in their respective Stations unable to Assist each other; wee by that very measure will be able to draw many more Militia into the feild, than if we confine our operations either to the one or the other of the places Singly. the Southern troops have an Aversion (and the Militia much more so) to go to the Northward, and yet Numbers of them would be willing to operate here; all the Militia of West Jersey would Assist in the Operations against Philadelphia not a Man of them would go towards New York; on the

other hand the New England Militia who are Utterly averse to operate to the West of Hudsons River, would Gladly in Vast Number’s Join in an Expedition against New York, and the East Jersey Militia would Co’operate with them.
Thus by Undertakeing the two Operations at the same time, we shall encrease our own force, and render the Whole of it Active, while that of the Enemy would not be Strenghtned, but rather weak’ned by not being able to Succour each other. I am therefore Clearly of Opinion that the first and Second plans of Operation should be undertaken at the Same time. As to the Mode and the force Necessary for Carrying them into execution, I shall give your Excellency my General Ideas: I am against doing any thing by Storm in the great Way in the first Instance, for One hour, One blunder in an Under Actor, might be fatal, it might put the Affairs of North America in the most terrible Scituation, while if we go rightly to work we are sure of Conquest. In order to Operate against Philadelphia, I would advise the takeing the feild with about 15000 Men, between Philadelphia and German Town, at the same time, that about five or Six thousand Men should take their Station on the heights of Schuylkill, from the Middle ferry, upwards & downwards as occasion may require; and 5000 Men More should be placed in West Jersey, who should be employed in Annoying with heavy Cannon the Enemys Shipping in Delaware River, and ready to Cooperate with the Rest of the Army; the other two Bodies should at the same time be on the Watch to see the Effects of this Scituation; if it produces any large detachment or Movement of the Enemy, we shall have it in our power to Operate against them, in two points with at least twenty thousand Men; If the Enemy remain behind their lines, we must draw nearer to them, and endeavour with Cannon and Shells to drive Them from some part of them, and render them penetrable; while at the same time we endeavour to throw some of our Troops over Schuylkill, below the Middle ferry Bridge; some from Jersey, and some down Delaware into the Town; this would so distract them, that it is most probable they would Abandon their lines, and that would infalliably bring on the Conquest of that Army.
The Operations on the Side of New York (As to the Mode of Carrying them on) I am not so Clear about, as I could wish; the Enemy haveing the Sole possession of the Navigation with a Numerous Navy, renders it difficult and dangerous to Attempt a descent on that Island, and seems to leave us no other approach than by Kingsbridge which I have no doubt is Strongly Guarded by fortifications; But If we had plenty of Boats (which it is by no means impracticable to get even by land) we might Cross over from Morrisania to Harlem and push on for the heights between Harlem and the City, in the Meantime a body of about

3000 Men should Cross over the Sound to Long Island, and proceed with some heavy Cannon to such places opposite to the City as would answer for Annoying the Shipping or the Town; the Enemy would not dare to detach to Long Island, lest our Main Body should push into the town & take the troops remaining there; they would be obliged to endure a Galling fire from thence, while our Main Body, would draw Nearer to the City, which would soon be Obliged to Surrender, and the troops to endeavour to Save themselves by embarking, I should imagine that an Army of about 12 or 13 Thousand Men would be sufficient for this busyness, supposeing the Strenght of the Enemy to be as Stated by your Excellency. The East Jersey Militia might at the same time be employed in reduceing Staten Island, which would be very disagreable to the Enemy, as it Commands their best harbour for large Ships, and the only Watering place for a fleet, within the Narrows.
If the last of the three proposed plans of Operation should become Necessary to be Adopted, I do not know a post fitter for the purpose, than our present encampment, provided we can be Supplyed with provision and forrage; It can be renderd perfectly Safe with a little more work on the fortifications; it Covers as much of the Country on both Sides of Schuylkill, as well as the bulk of our Magazine’s as Compleatly as any other spot; it will in a great Measure Cover the Communication between the Northern and Southern States, especially when our Light Horse can take the feild; and it is at a good distance from Philadelphia to Counteract any Motion of the Enemy. I am your Excellency’s Most Humble Servant

Stirling,

